Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed 7/20/2021.
Claims 1-25 are pending for this examination.
Claims 1, 14, and 23 were amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner notes that NPL citation number 3 (INTEL, “Accelerator Your Data Center with Intel FPGAs”, Solution Brief, Could Services Provides, Intel FPGAs; Case Study; 3 pages.) of the IDS dated 7/28/2021 was not considered, as the corresponding documents entered into the IFW seems to be an erroneous entry that did not match the citation.  Examiner was able to match all other NPL documents filed 7/28/2021 with all other NPL citations in this IDS, except for this citation and came to the conclusion that the erroneous NPL document entry, which had 2 pages with the first being a blank page and the second page having 6 lines of text that look like an error message from a compiler, was supposed to match with NPL citation number 3.  Hence, Examiner crossed out that reference on the IDS and did not consider it as the proper corresponding NPL document was not included for this citation.

Allowable Subject Matter
Claims 1-25 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for communicating between hardware elements including multiple accelerators within a PCIe based network that includes a decoder and schedules commands / instructions and systems and methods for implementing a training accelerator, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method implemented in hardware with a fabric interface and processor, and multiple accelerators, where a first training accelerator communicatively couples with a second training accelerator on the hardware platform on a first platform and the first training accelerator communicatively couples with a third training accelerator on a second hardware platform, both couplings done without aid of the processor, and a decoder to operate inter-fabric / inter-platform communication to share data between the three training accelerators without aid of the processor and based upon scheduling information related to which models are scheduled to be executed by the accelerators as claimed.  Examiner finds that the coupling of the first training accelerator with a second training accelerator on a first hardware platform and the coupling of the first training accelerator with a third training accelerator on a second hardware platform, where the accelerators communicate / share data with each other without the aid of a processor and schedule information that is related to which models are schedule to be executed by the accelerators to be different from how other accelerator systems in the art are arranged and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erforth et al. (US 7,664,931) teaches a multimedia system wherein a headend unit comprising a scalable processor with multiple scalable hardware accelerators included in the FPGAs.
El Husseini et al. (US 2019/0286972) teaches a hardware acceleration system and method implementing neural network subgraphs to implement machine learning models using hardware accelerators.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183